The court deprived defendant of his right to a public trial when it ordered the courtroom closed to the public, including defendant’s family and girlfriend, during the testimony of an undercover officer. As the Supreme Court held in Presley v Georgia (558 US —, —, 130 S Ct 721, 724 [2010]) and the New York Court of Appeals reiterated in People v Martin (16 NY3d 607, 612 [2011]), the trial courts are required to consider alternatives to closure even when they are not offered by the parties. Here, the court summarily rejected, without comment, defendant’s request to allow the presence of interested family members, including his girlfriend, and the record does not otherwise show that the court considered whether there existed any reasonable accommodations that would have protected the public nature of the criminal proceedings (see Presley, 558 US at —, 130 S Ct at 724-725; Waller v Georgia, 467 US 39, 48-49 [1984]). Accordingly, reversal is warranted (Presley, 558 US at —, 130 S Ct at 725; Martin, 16 NY3d at 609). Concur — Mazzarelli, J.P, Saxe, Renwick, DeGrasse and Richter, JJ.